In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of respondents’ motion for protective order and to quash,
IT IS ORDERED by the court that the motion to quash be, and hereby is, granted.
F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., dissent.
IT IS FURTHER ORDERED by the court that the motion for protective order be denied for want of four votes on the following vote:
F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., would deny the motion for protective order.
Cook, J., would delay ruling on the motion for protective order until relators request an order compelling discovery.
Moyer, C.J., Douglas and Resnick, JJ., would grant the motion for protective order.